Case 2:19-cr-00877-CCC Document 109-5 Filed 07/08/20 Page 1 of 3 PageID: 2225




                 USA Exhibit (
Case 2:19-cr-00877-CCC Document 109-5 Filed 07/08/20 Page 2 of 3 PageID: 2226
           Case 2:19-cr-00877-CCC Document 109-5 Filed 07/08/20 Page 3 of 3 PageID: 2227
Now you know why I don’t want my US Passport anymore. Imagine the tax liability!

There are a lot more people like me who will be coming to St Kitts. May want to get the government guys there educated
about the shift thats taking place.

You should consider getting some bitcoin yourself bro. Its doubled in value since I say you last. Mining it with us is quite
profitable.

Cheers bro.
Joby
